Title: From George Washington to Elisha Sheldon, 26 October 1782
From: Washington, George
To: Sheldon, Elisha


                  Sir
                     
                     Head Quarters Ver Planks Point Octr 26. 1782
                  
                  You will remain with your Legion on the Lines untill farther Orders.  While you continue to do duty there, you need not keep a fixed position, but may remove your Corps from place to place, as you may think necessary for the purposes of obtaining forage, covery the Country, & securing yourself from surprize.  It will be expedient to keep up a communication with Col. Webb who commands the Light Corps; & transmit to me, whatever Intelligence of importance you may obtain from the Enemy.
                  The chain of Dragoons from your Regt is to be removed from its present position & posted on the Route from Fishkill thro’ Litchfield to Hartford.
                  Whenever you shall receive Order to march your Corps you will proceed by the nearest best route to Newburgh, where you will apply to Head Quarters for further Instructions.  I am Sir &c.
                  
               